DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 1/19/2021 and 9/24/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.        The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
6.          Claims 1-20 are allowed.
7.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, an apparatus comprising at least a processor operative to determine one or more of the BS configuration parameters that are error prone and require re-estimation, determine an audit method to perform an audit correction, perform the audit correction, to obtain a result based on a computed score for each candidate value of the one or more of the BS configuration parameters, generate, based on the result, one or more corrective actions, and adjust at least one of the BS configuration parameters based on the one or more corrective actions. 

Of particular relevance is United States Patent Application Publication 2014/0120947 A1 to Siomina et al. (hereinafter “Siomina”).
            Regarding Claim 1, Siomina discloses an apparatus comprising:
     a transceiver configured to communicate via a wired or wireless communication medium (Siomina: Figures 6 and/or 7 with [0204-0205]. See also [0065-0066], [0071-0077], [0088-0103] – corresponds to a receiving point in operation with a measuring node, comprising at least a network interface for operation over a wireless communication network.); and
     a processor (Siomina: Figures 6 and/or 7 with [0204-0205].) configured to:
          in response to a triggering event, fetch information on a base station (BS) configuration parameters (Siomina: [0058] and [0103-0117] – receiving a receiving point configuration may be based upon an event, a trigger, or a request.), the BS configuration parameters comprising at least one of: 
               a location of the BS (Siomina: [0116]), a height of the BS (Siomina: [0116]), an orientation of the BS (Siomina: [0112]), an antenna pattern of the BS (Siomina: [0110]), and topographical details surrounding the BS;
               obtain measurement reports created by at least one user equipment (UE), wherein the measurement reports comprise a signal strength value and a location of the at least one UE (Siomina: [0076] and [0145-0158] – corresponds to receiving one or more measurement results, in an uplink with respect to a wireless device, at least including a signal strength (on the downlink) and a location of said wireless device.).
     However, Siomina does not explicitly disclose,               
               determine one or more of the BS configuration parameters that are error prone and require re-estimation;
               determine an audit method to perform an audit correction;
               perform the audit correction, to obtain a result based on a computed score for each candidate value of the one or more of the BS configuration parameters;
               generate, based on the result, one or more corrective actions; and
               adjust at least one of the BS configuration parameters based on the one or more corrective actions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2019/0014487 A1 to Yang et al. at [0045-0056], [0062], [0067], [0080-0084], [0096], [0101-0104];
US PGPub 2019/0182730 A1 to Yeh et al. at [0011-0013], [0040], [0046], [0065], [0075-0087]; and
US PGPub 2019/0215700 A1 to Sofuoglu at [0005-0011], [0027], [0032-0033], [0036-0054].

9.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 6, 2022